Exhibit 10.33

RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is entered into as of October 28,2008
(the “Effective Date”), by and between Gary C. Restani (the “Executive”) and
Hansen Medical, Inc. (the “Corporation”).

RECITALS

WHEREAS, on November 4, 2006, Executive and the Corporation entered into a
Vesting Acceleration and Severance Agreement (the “Prior Agreement”) which
provides for certain benefits upon the occurrence of an involuntary termination
of Executive’s employment without cause or a resignation for good reason or upon
the occurrence of certain events which adversely affect the nature of
Executive’s employment following an acquisition of the Corporation (the
“Retention Benefit Provisions”); and

WHEREAS, the parties wish to modify the Retention Benefit Provisions, including,
without limitation, to reflect recent changes affecting the taxation of deferred
compensation arrangements under Section 409A of the Internal Revenue Code of
1986, as amended, pursuant to the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the parties hereby agree as follows:

1. Definitions. As used in this Agreement, unless the context requires a
different meaning, the following terms shall have the meanings set forth herein:

(a) “Board” shall mean the Board of Directors of the Corporation.

(b) “Cause” shall mean any of the following: (i) an intentional unauthorized use
or disclosure of the Corporation’s confidential information or trade secrets,
which use or disclosure causes material harm to the Corporation, (ii) a material
breach of any agreement between Executive and the Corporation, (iii) a material
failure to comply with the Corporation’s written policies or rules,
(iv) conviction of, or plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof, (v) gross negligence or willful
misconduct or (vi) a continued failure to perform assigned duties after
receiving written notification of such failure from the Board. Executive shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to Executive a Notice of Termination and copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of those members of the Board who are not then employees of the Corporation at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for Executive, together with Executive’s counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, Executive was guilty of the conduct set forth in the first sentence of
this Section I(b) and specifying the particulars thereof in detail.



--------------------------------------------------------------------------------

(c) “Change in Control” means the occurrence of any of the following events:

(i) a transaction or series of transactions (other than an offering of the
Corporation’s Common Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons”, as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act (other than the Corporation, any of its
subsidiaries, an employee benefit plan maintained by the Corporation or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Corporation
possessing more than 50% of the total combined voting power of the Corporation’s
securities outstanding immediately after such acquisition; or

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Corporation to effect a transaction described in
Section 1(c)(i) or Section 1(c)(iii)) whose election by the Board or nomination
for election by the Corporation’s stockholders was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii) The consummation by the Corporation (whether directly involving the
Corporation or indirectly involving the Corporation through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Corporation’s assets in any single transaction or series of related
transactions, in each case, other than a transaction:

(A) Which results in the Corporation’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Corporation or the person
that, as a result of the transaction, controls, directly or indirectly, the
Corporation or owns, directly or indirectly, all or substantially all of the
Corporation’s assets or otherwise succeeds to the business of the Corporation
(the Corporation or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

(B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(c)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Corporation prior to the consummation of the transaction.

(d) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

2



--------------------------------------------------------------------------------

(e) “COBRA Coverage” shall mean the coverage under the Corporation’s medical,
dental and/or vision benefit plans that Executive and/or Executive’s eligible
dependents participates following a termination of employment pursuant to COBRA.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Covered Termination” shall mean (i) an Involuntary Termination Without
Cause or (ii) a voluntary termination of employment by Executive for Good
Reason, provided that in either case, the termination constitutes a Separation
from Service.

(h) “Date of Termination” shall mean (i) if Executive’s employment is terminated
due to Executive’s death, the date of Executive’s death; (ii) if Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Executive shall not have returned to the
full time performance of Executive’s duties during such thirty (30) day period),
and (iii) if Executive’s employment is terminated for any reason other than
death or Disability, the date specified in the Notice of Termination.

(i) “Disability” shall mean Executive’s absence from the full-time performance
of Executive’s duties with the Corporation for six (6) consecutive months by
reason of Executive’s physical or mental illness.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k) “Good Reason” shall mean Executive’s resignation due to any of the following
events which occurs without Executive’s written consent, provided that the
requirements regarding advance notice and an opportunity to cure set forth below
are satisfied: (i) a material diminution of Executive’s compensation, including
but not limited to, base salary, (ii) a material diminution of Executive’s
authority, duties or responsibilities, or (iii) a material change in the
geographic location at which Executive must perform services for the Corporation
(each of (i), (ii) and (iii), a “Good Reason Condition”). In order for Executive
to resign for Good Reason, Executive must provide written notice to the
Corporation of the existence of the Good Reason Condition within 90 days of the
initial existence of such Good Reason Condition. Upon receipt of such notice of
the Good Reason Condition, the Corporation will be provided with a period of 30
days during which it may remedy the Good Reason Condition and not be required to
provide for the payments and benefits described herein as a result of such
proposed resignation due to the Good Reason Condition specified in the Notice of
Termination. If the Good Reason Condition is not remedied within the period
specified in the preceding sentence, Executive may resign based on the Good
Reason Condition specified in the Notice of Termination effective no later than
180 days following the initial existence of such Good Reason Condition.

(l) “Involuntary Termination Without Cause” shall mean termination of
Executive’s employment by the Corporation other than for Cause. The termination
of Executive’s employment as a result of Executive’s death or inability to
perform the essential functions of his job due to Disability will not be deemed
to be an Involuntary Termination Without Cause.

 

3



--------------------------------------------------------------------------------

(m) “Notice of Termination” shall mean a notice from Executive or the
Corporation to the other party regarding the intent to terminate Executive’s
employment. To the extent applicable, the Notice of Termination shall indicate
the specific termination provision in this Agreement (if any) relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(n) “Release” shall mean a release by Executive of all claims arising out of
Executive’s employment with the Corporation or the termination thereof, in a
form reasonably acceptable to the Corporation.

(o) “Separation from Service” means Executive’s termination of employment or
service which constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

2. Notice.

(a) Notice of Termination. Any termination of Executive’s employment by the
Corporation or by Executive (other than termination due to Executive’s death,
which shall terminate Executive’s employment automatically) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with Section 2(b) and shall set forth the Date of termination, which
shall not be earlier than the date on which the Notice of Termination is
provided.

(b) Manner of Notice. For purposes of this Agreement, a Notice of Termination,
as well as other notices and communications provided for in this Agreement,
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to the Corporation at its principal office
or to Executive at the address in the Corporation’s payroll records, provided
that all notices to the Corporation shall be directed to the attention of its
Secretary, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

3. Compensation upon Certain Terminations.

(a) Termination for Any Reason. Upon Executive’s termination of employment with
the Corporation for any reason, Executive shall be paid all amounts earned or
accrued but unpaid as of the Executive’s termination of employment, including
(i) base salary, (ii) reimbursement for reasonable and necessary expenses
incurred by the Executive on behalf of the Company during the period ending on
the date of termination, (iii) pay for unused vacation time, (iv) any bonuses
and incentive compensation earned through the date of termination, and
(v) reimbursement for any unused amounts deposited in the Company’s ESPP.

(b) Termination Prior to a Change in Control or More Than Twelve Months After a
Change in Control. If Executive’s employment with the Corporation is terminated
due to an Involuntary Termination Without Cause which occurs prior to a Change
in Control or more than twelve (12) months following a Change in Control, and
Executive executes and does not revoke a Release as described in Section 3(d)
below, then Executive shall be entitled to

 

4



--------------------------------------------------------------------------------

(i) Severance Payment. Severance payments equal to twelve (12) months of
Executive’s then-current annual base salary (commencing as of the Date of
Termination), which payments shall be paid in accordance with the Corporation’s
normal payroll procedures, except that any payments that would otherwise have
been made before the first normal payroll payment date falling on or after the
date on which the Release becomes irrevocable (the “First Payment Date”) shall
be made on the First Payment Date; provided, however, that if Executive is
re-employed at any time during the twelve (l2)-month period following the Date
of Termination, then all further severance compensation payments to Executive
will immediately cease.

(ii) Continued Benefits. For the period beginning on the Date of Termination and
ending on the earlier of (A) the date which is twelve (12) full months following
the Date of Termination or (B) the first day of Executive’s eligibility to
participate in a comparable group health plan maintained by a subsequent
employer (the “Non-CIC Coverage Period”), the Corporation shall pay COBRA
Coverage for Executive and Executive’s dependents. In addition, in lieu of
providing Executive with continued life insurance and disability benefits during
the Coverage Period, the Corporation shall pay to the Executive a onetime lump
sum on the First Payment Date equal to (A) twelve (12 months), times
(B) $123.75.

(c) Covered Termination Within Twelve Months After a Change in Control. If
Executive’s employment with the Corporation is terminated due to a Covered
Termination which occurs within twelve (12) months following a Change in
Control, and Executive executes and does not revoke a Release as described in
Section 3(d) below, then Executive shall be entitled to the following severance
benefits:

(i) Acceleration of Option Awards. Executive shall immediately become vested
with respect to one hundred percent (100%) of the unvested portion of any
options to purchase the Corporation’s capital stock that Executive then holds
and the restrictions with respect to one hundred percent (100%) of the
restricted shares or other equity awards with regard to the Corporation’s
capital stock that Executive then holds shall immediately lapse.

(ii) Severance Payment. Executive shall be entitled to a lump-sum severance
payment equal to twelve (12) months’ worth of the then-current annual base
salary compensation (measured as of the Date of Termination), which shall be
paid on the First Payment Date.

(iii) Continued Benefits. For the period beginning on the Date of Termination
and extending through the earlier of either (A) twelve (12) months from the Date
of Termination, or (B) the first day of Executive’s eligibility to participate
in a comparable group health plan maintained by a subsequent employer (the
“Coverage Period”), the Corporation shall pay COBRA Coverage for Executive and
Executive’s dependents. In addition, in lieu of providing Executive with
continued life insurance and disability benefits during the Coverage Period, the
Corporation shall pay to the Executive a one-time lump sum on the First Payment
Date equal to (A) twelve (12 months), times (B) $123.75.

 

5



--------------------------------------------------------------------------------

(d) Release. As a condition to Executive’s receipt of any benefits described in
this Section 3 (other than in Section 3(a)), Executive shall be required to
execute a Release within fifty (50) days following the Date of Termination and
not revoke such Release within any period permitted under applicable law. Such
Release shall specifically relate to all of Executive’s rights and claims in
existence at the time of such execution but shall exclude any continuing
obligations the Corporation may have to Executive following the date of
termination under this Agreement or any other agreement providing for
obligations to survive Executive’s termination of employment.

4. Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed by the Corporation at the time of his
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (b) the date of Executive’s death. Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 4 shall be paid in a lump sum to Executive,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section I A09A-2(b)(2)(iii)),
Executive’s right to receive any installment payments payable hereunder shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

5. Excise Tax Limitation.

(a) Notwithstanding anything contained in this Agreement to the contrary, in the
event that the benefits provided by this Agreement, together with all other
payments and the value of any benefits received or to be received by Executive
(“Payments”), constitute “parachute payments” within the meaning of Section 280G
of the Code, and, but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Payments shall
be made to Executive either (i) in full or (ii) as to such lesser amount as
would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. Unless Executive shall have given prior written notice specifying a
different order to the Corporation to effectuate any reduction contemplated by
the preceding sentence, the Corporation shall reduce or eliminate the Payments
by first reducing or eliminating cash payments and then by reducing those
payments or benefits which are not payable in cash, in each case in reverse
order beginning with payments or benefits which are to be paid the farthest in
time from the Determination (as hereinafter defined). Any notice given by
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing Executive’s
rights and entitlements to any benefits or compensation.

 

6



--------------------------------------------------------------------------------

(b) Unless the Corporation and Executive otherwise agree in writing, an initial
determination as to whether the Payments shall be reduced and the amount of such
reduction shall be made, at the Corporation’s expense, by the accounting firm
that is the Corporation’s independent accounting firm as of the date of the
Change in Control (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Corporation and Executive within twenty
(20) days of the Date of Termination if applicable, or such other time as
requested by the Corporation or by Executive (provided Executive reasonably
believes that Executive will receive Payments which may be subject to the Excise
Tax), and if the Accounting Firm determines that there is substantial authority
(within the meaning of Section 6662 of the Code) that no Excise Tax is payable
by Executive with respect to a Payment or Payments, it shall furnish Executive
with an opinion reasonably acceptable to Executive that no Excise Tax will be
imposed with respect to any such Payment or Payments. Within ten (10) days of
the delivery of the Determination to Executive, Executive shall have the right
to dispute the Determination (the “Dispute”). If there is no Dispute, the
Determination shall be binding, final and conclusive upon the Corporation and
Executive.

(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, Executive either will be greater (an “Excess Payment”) or less (an
“Underpayment”) than the amounts provided for by the limitation contained in
Section 5(a).

(i) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved that an Excess Payment has been made, such Excess Payment
shall be deemed for all purposes to be a loan to Executive made on the date
Executive received the Excess Payment and Executive shall repay the Excess
Payment to the Corporation on demand (but not less than ten (10) days after
written notice is received by Executive) together with interest on the Excess
Payment at the “Applicable Federal Rate” (as defined in Section 1274(d) of the
Code) from the date of Executive’s receipt of such Excess Payment until the date
of such repayment.

(ii) In the event that it is determined by (A) the Accounting Firm, the
Corporation (which shall include the position taken by the Corporation, or
together with its consolidated group, on its federal income tax return) or the
IRS, (B) pursuant to a determination by a court, or (C) upon the resolution to
Executive’s satisfaction of the Dispute that an Underpayment has occurred, the
Corporation shall pay an amount equal to the Underpayment to Executive within
ten (10) days of such determination or resolution, together with interest on
such amount at the Applicable Federal Rate from the date such amount would have
been paid to Executive until the date of payment.

6. Successors; Binding Agreement.

(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Unless expressly provided otherwise, “Corporation” as used herein shall
mean the Corporation as defined in this Agreement and any successor to its
business and/or assets as aforesaid.

 

7



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there is no such designee, to Executive’s
estate.

7. Miscellaneous.

(a) Modification or Amendment. No provision of this Agreement may be modified or
amended unless such modification or amendment is agreed to in writing and signed
by Executive and an authorized officer of the Corporation as may be specifically
designated by the Board or a committee thereof.

(b) Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(c) Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Corporation and is the complete, final and exclusive
embodiment of their agreement with regard to this subject matter, and this
Agreement shall supersede any prior or contemporaneous written or oral
agreements regarding this subject matter, including, without limitation, the
Retention Benefit Provisions set forth in the Prior Agreement. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

(d) Non-Exclusivity of Rights. Notwithstanding Section 7(c), nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in any benefit, bonus, incentive or other plan or program provided by the
Corporation (except for any severance or termination policies, plans, programs
or practices) and for which Executive may qualify, nor shall anything herein
limit or reduce such rights as Executive may have under any other agreements
with the Corporation (except for any severance, termination or other agreement
regarding the subject matter of this Agreement). Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan or
program of the Corporation shall be payable in accordance with such plan or
program, except as explicitly modified by this Agreement.

(e) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
regard to its conflicts of law principles.

(f) Statutory References. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.

 

8



--------------------------------------------------------------------------------

(g) Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.

(h) Section Headings. The section headings contained in this Agreement are for
convenience only, and shall not affect the interpretation of this Agreement.

(i) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8. Arbitration. The parties hereby agree that any and all claims or
controversies regarding this Agreement shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in Palo Alto,
California conducted before a single arbitrator by Judicial Arbitration and
Mediation Services/Endispute (“JAMS”) or its successor, under the then
applicable JAMS rules. By agreeing to this arbitration procedure, both parties
waive the right to resolve any such dispute through a trial by jury or judge or
by administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Corporation shall pay all of JAMS’
arbitration fees. Nothing in this Agreement shall prevent either party from
obtaining injunctive relief in court if necessary to prevent irreparable harm
pending the conclusion of any arbitration.

9. Fees and Expenses. The Corporation shall pay all reasonable legal fees and
related expenses (including the costs of experts, evidence and counsel) incurred
by Executive as they become due as a result of (a) Executive’s termination of
employment (including all such fees and expenses, if any, incurred in contesting
or disputing any such termination of employment), (b) Executive seeking to
obtain or enforce any right or benefit provided by this Agreement (including,
but not limited to, any such fees and expenses incurred in connection with the
Dispute whether as a result of any applicable government taxing authority
proceeding, audit or otherwise) or by any other plan or arrangement maintained
by the Corporation under which Executive is or may be entitled to receive
benefits, and (c) Executive’s hearing before the Board as contemplated in
Section l(b) of this Agreement. To the extent that any reimbursements payable to
Executive pursuant to this Section 9 are subject to the provisions of
Section 409A of the Code, such reimbursements shall be paid to Executive no
later than December 31 of the year following the year in which the cost was
incurred, the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and Executive’s right
to reimbursement under this Section 9 will not be subject to liquidation or
exchange for another benefit.

10. Settlement of Claims. The Corporation’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against Executive or others.

 

9



--------------------------------------------------------------------------------

11. At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon Executive any right to continue in the employ of the Corporation,
(b) constitute any contract or agreement of employment, or(c) interfere in any
way with the at-will nature of Executive’s employment with the Corporation.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

EXECUTIVE   /s/ GARY C. RESTANI   Gary C Restani

 

HANSEN MEDICAL, INC.   /s/ FREDERIC H. MOLL   By: Frederic H. Moll   Chief
Executive Officer

 

10